The defendants' motion for a rehearing must be denied. It was their non-delegable duty to provide reasonably safe stairs for use in the night-time; that is, adequate instrumentalities or means for the reasonably safe exit of their men from the factory. If at the time of the accident light was essential to such use, — if the danger incident to the defective stairs could have been obviated by artificial lighting, — the duty to furnish the necessary light, or in some way to guard against the apparent danger, was no more a delegable duty than the duty to maintain stairs of sufficient strength to support the ordinary weight imposed upon them. The rule of ordinary care which requires the master to provide a safe structure for travel from an upper story to the ground might require him to furnish adequate light when the structure becomes unreasonably dangerous for use in the darkness, for the same reason that common prudence might require him to keep a defective underground passage-way lighted in the daytime as well as in the night-time. The principle involved is not derived from exact or ingenious definitions of the words "place," "tools," or "appliances" however convenient and useful the may be in a particular case, but from considerations of the requirements of ordinary and reasonable care on the part of both the employer and the employee. If as a matter of fact a particular course of conduct on the part of *Page 304 
the master toward his servant is unreasonable when measured by the conduct of men in general engaged in similar occupations, he cannot shield himself as a matter of law from the consequences of such conduct by a resort to verbal distinctions, which oftener serve to obscure than to elucidate legal principles. The law seeks to enforce as a duty the requirement of reasonable conduct, hence the rule of ordinary care, which determines the rights and duties of master and servant in negligence cases.
Whether ordinary care for the reasonable safety of their servants, in view of the contract of employment, required the defendants to remedy or remove the danger incident to the use of these stairs in the night-time, by repairing or reconstructing them, or by lighting them, is a question of fact for the jury. This court cannot say upon the evidence reported that fair-minded men in the discharge of their duty as jurors, after having viewed the premises and heard the evidence, could not reasonably find that the defendants omitted to exercise the degree of care which common prudence required.
This case is clearly distinguishable from McLaine v. Company,71 N.H. 294; for in that case the danger arose from the act of a fellow-servant in the performance of the work, for which it was held to be unreasonable to hold the master responsible, and not from any defects in the instrumentalities provided by the master, for which he is liable if he does not exercise ordinary care in the premises. Manning v. Manchester Mills, 70 N.H. 582, is distinguishable for a similar reason. In other cases cited by the defendants (Mellen v. Wilson, 159 Mass. 88; Dene v. Print Works, 181 Mass. 560; Kaare v. Company, 139 N.Y. 369; New York, etc. R. R. v. Perriguey, 138 Ind. 414; Collins v. Railroad, 30 Minn. 31), the sole ground upon which negligence was claimed was the absence of light caused by the negligence of a fellow-servant. The existence of light, in those cases, was not required to remedy, or to obviate the danger arising from, structural defects. Lamps for the production of light were regarded as a part of the properly constructed appliances or machines which it was the duty of the servant to operate. The question of their necessity and use to guard against the consequences of the master's negligence in unreasonably maintaining dangerously defective appliances was not considered.
Motion denied.
PARSONS, C. J., and REMICK and BINGHAM, JJ, concurred: CHASE, J., doubted. *Page 305